DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/26/2021 has been entered.
 
Status of the Claims    
Claims 1, 4-7, 9, 11, and 13 are pending (claim set as filed on 01/26/2021).

Priority
	This application is a CON of application no. 13/000,721 (now US Patent No. 8,858,932) filed on 04/01/2011, filed as application no. PCT/AU2009/000817 on 06/25/2009.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 9, 11, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Acosta (The potential role of mesenchymal stem cell therapy for intervertebral disc degeneration: a critical overview, 2005) in view of Gronthos (WO 2006/108229 A1).
Regarding claims 1 and 4-6, Acosta’s general disclosure relates to low-back pain and novel strategies to repair or regenerate the degenerated intervertebral disc (IVD) in humans with mesenchymal stem cells (MSCs) have been found to possess the capacity to differentiate into nucleus pulposus-like cells capable of synthesizing a physiological, proteoglycan-rich extracellular matrix characteristics of healthy IVD (see abstract & page 5, left col.). Acosta teaches cell therapy to restore a critical population of disc cells that will synthesize appropriate matrix in attempts to recover biomechanical properties (see page 2, left col.). Acosta teaches the use of cultured MSCs in addition with scaffold materials of hyaluronic acid (claims 4-6), collagen, and chitosan to stabilize the cells (see page 3, right col.). 
Regarding claim 13 pertaining to cells derived from an allogeneic source, Acosta discloses “harvesting the patient’s own cells requires damage to an adjacent disc, likely inducing degeneration in that level... the cells acquired from one level to treat another will be approximately the same age and potentially limited as to the extent to which they may develop a therapeutic repair response” (see page 2, right col.). In other words, Acosta suggests against the use of the patient’s own cells (autologous) and one of ordinary skill in the art would reasonably envisage cells derived from an allogeneic source from a small genus as autologous and allogeneic are the two main sources of cells.
Regarding claim 7, Acosta discloses the spinal condition are related to aging and degeneration of the human intervertebral disc (low back pain) (see abstract & page 2, left col.).
claims 9 and 11, Acosta discloses injection of cells into nucleus pulposus have shown that MSCs are capable of surviving and proliferating within the IVD and can potentially restore its normal structure and function (see page 4).
However, Acosta does not teach non-hematopoietic TNAP+ multi-potential cells (claim 1’s specific cell type limitation).
Gronthos’ general disclosure relates to the use of tissue non-specific alkaline phosphatase (TNAP) as a marker for identifying and/or isolating human adult multipotential cells (see page 23). The present invention also relates to cell populations enriched by methods of the present invention and therapeutic uses of these cells wherein a novel mAb (STRO-3) was used for isolation and does not reach with CD34 positive hematopoietic stem cells (see abstract & page 3, lines 15-29).
Gronthos teaches “the effective amount of a pharmaceutical composition to be administered to a patient is determined by these considerations as known in the art” (see page 40, lines 12-17). 
Gronthos teaches TNAP as a marker for the identification and/or enrichment of human adult multipotential cells (see pages 18-19). Gronthos teaches “the cellular compositions of the invention may be used to treat patients requiring the repair or replacement of cartilage or bone tissue resulting from disease or trauma. Treatment may entail the use of the cells of the invention to produce new cartilage tissue or bone tissue. For example, compositions comprising undifferentiated or chondrogenic differentiation-induced precursor cells may be used to treat a cartilage condition, for example, rheumatoid arthritis or osteoarthritis or a traumatic or surgical injury to cartilage. As another example, compositions comprising bone precursor cells may be used to treat bone conditions, including metabolic and non-metabolic bone diseases. Examples of 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ a composition of enriched culture-expanded non-hematopoietic TNAP+ multi-potential cells such as taught by Gronthos in the method of Acosta. The ordinary artisan would have been motivated to do so because Gronthos teaches that a more specific MSCs composition comprising an enriched non-hematopoietic TNAP+ multi-potential cells that are useful for its regenerative properties as Acosta also desires isolation of optimal MSC type regenerate human intervertebral discs (see page 5, left col.). The ordinary artisan would have had a reasonable expectation of success because Acosta and Gronthos are directed at using mesenchymal stem cells for regenerative properties in the field of tissue engineering. For the reasons set forth above, the claimed invention as a whole is directed to the regeneration or repair of a degenerated intervertebral disc by administration of culture-expanded multi-potential cells which is the same overall intended objective taught by Acosta. Thus, Acosta provides suggested guidance for one of ordinary skill in the art to select MSCs most likely to regenerate the target tissue (regeneration or repair of a degenerated intervertebral disc).

Examiner’s Response to Arguments
Applicant’s amendments, evidentiary documents, and arguments filed on 12/28/2020 (after-final remarks) and 01/26/2021 have been fully considered but they are not persuasive and insufficient to overcome the prior arts of record because the claimed invention remains obvious over the combination of Acosta in view of Gronthos.
(1) In response to Applicant’s main continued argument that there is no reasonable expectation of success to an ordinary artisan following the guidance-teachings of Acosta taken with Gronthos, this argument is not persuasive and the Examiner's maintained position is that there is a reasonable expectation of success. To build a legal conclusion of obviousness, it is based on the totality or preponderance of evidence of the cited prior art teachings and whether an ordinary artisan would have arrived at the claimed invention following those teachings and the understanding of a phosita. Emphasizing MPEP 2143.02(II) that “the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful”. 
Specifically, in the instant case, the primary reference of Acosta provides an invitation to modify itself by suggesting or concluding that the determining of optimal mesenchymal cell (MSC) type is necessary (Acosta page 5, left col.). Acosta goes on to suggest that “MSC therapy to regenerate the intervertebral disc (IVD) may prove to be an effective treatment strategy for patients with back pain related to degenerative disc disease” (Acosta page 5, left col.). Acosta teaches the injection of MSCs and its viability in the nucleus pulposus of the IV disc. Hence, the primary reference of Acosta establishes a detailed enabling methodology, a suggestion to modify, and suggestive evidence for success/efficacy. Now turning to secondary reference Gronthos, for the specific optimal cell type, which teaches an enriched (purified) TNAP+ multipotent MSC population that are useful for treating conditions such as cartilage/bone/spinal disc due to the MSC regenerative properties (see Gronthos, pages 37-38). Thus, there is a 
(2) In response to Applicant’s argument that “the art clearly recognized that the small animal models of IVD degeneration taught in Acosta were not informative for humans, and indeed, potentially misleading” and implies that no reasonable expectation of success in humans, this argument is not persuasive because the cited references are considered to be enabling disclosures (MPEP 2121.01) as there is/are ample and fair guidance with respect to treating human IVD via injection with MSC taught by Acosta in combination with Gronthos which also discloses conditions including spinal disc removal, spinal reconstruction. The position is maintained that a phosita performing a fair reading and following the suggested guidance of the cited prior art reference would have reasonably arrived at the claimed invention. 
(3) In response to Applicant’s argument that as noted in Alini (Exhibit A) wherein the cellular composition of the nucleus pulposus differs in critical ways between rodents and humans thereby casting serious and explicit doubts for a reasonable expectation of success for IVD models, the Examiner has reviewed the evidentiary document by Alini and first notes that the remarks emphasizes on adult humans but the claims do not reflect this. Nevertheless, the Examiner maintains that there were ample suggestions in the cited prior arts for the administration of cells to humans. In particular, Acosta explicitly states that “Advancements in MSC therapy to regenerate the IVD may prove to be an effective treatment strategy for patients with back pain related to degenerative disc disease” (see page 5: Conclusion). 
(4) In response to Applicant’s argument that the evidentiary document by Chen (Exhibit B) supports “additional ground that differentiation of allogeneic hMSCs, as taught in Acosta, could have been expected to induce an inflammatory immune response, as taught in Chen. Such a teaching, Applicants submit, would cast yet further doubt in the mind of the skilled artisan as to the likelihood of successfully treating low back pain in a human subject using allogeneic cells”, this argument is not persuasive because the Examiner maintains that Acosta advised against the use of the patient’s own cells (autologous) as “harvesting the patient’s own cells requires damage to an adjacent disc” (see Acosta at page 2, right col.) and then suggests using from a donor (allogeneic). Furthermore, Gronthos discloses culture expanded allogeneic adult multi-potential cells wherein transplantation with allogeneic or even xenogeneic, adult multipotential cells may be tolerated in some instances (see page 16, lines 29-30, & page 40, lines 19-22, & page 72: Results and Discussion).
In conclusion, the Examiner maintains that the there is a reasonable expectation of success per MPEP 2143.02(I) which states “This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness. (reasoning that “the expectation of success need only be reasonable, not absolute”)).”

Maintained Rejections - Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9, 11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-7 of US Patent No. 8,858,932 (Application no. 13/000,721). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘932 is a narrower case that anticipates the broader claims of the instant application.
Regarding claims 1, 9, and 11, ‘932 teaches a method of treating a degenerated intervertebral disc in a subject, the method comprising administering to the degenerated disc enriched STRO-1bright multipotential cells or progeny cells thereof into the nucleus pulposus of the degenerated intervertebral disc (see claim 1 of ‘932). ‘932 teaches wherein the STRO-1bright multipotential cells are also positive for TNAP+ (STRO-3), VCAM-1+, THY-1+, STRO-2+, CD45+, CD146+, 3G5+, or any combination thereof (see claim 2 of ‘932).
Regarding claim 13, ‘932 teach wherein the STRO-1bright multipotential cells are derived from allogeneic source (see claim 3 of ‘932).
Regarding claims 5-6, ‘932 teach further comprises administering to the degenerated intervertebral disc a glycosaminoglycan (GAG) /hyaluronic acid (see claims 4-5 of ‘932).
Regarding claim 7, ‘932 teach wherein the spinal condition is characterized by degeneration or age-related changes or spondylolysis (see claims 6-7 of ‘932).
Examiner’s note: per Applicant’s previous requests, this obviousness-type double patenting ground of rejection is being maintained or held in abeyance until allowable subject matter has been identified.
Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653